Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Monroe Roosevelt Parker, Jr., appeals the district court’s order granting Union Institute & University’s motion to dismiss and dismissing his appeal of a decision of the bankruptcy court denying his motion for miscellaneous relief. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Parker v. Union Inst. & Univ., No. 1:11-cv-03248-WMN (D.Md. Mar. 1, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.